HarrisoN, J".,
delivered the opinion of the court.
We are met at the threshold of this case with a question of jurisdiction.
The term of the Corporation Court of the city of Newport News, at which the final judgment complained of was rendered, adjourned on December 10, 1904. At that term certain exceptions were taken to the opinions of the court. The next succeeding term of the court began its session on December 12, 1904. The bills of exception, which were taken during the term at which the judgment was rendered, were not signed until January 7, 1905, which was during the vacation following the last mentioned term, which began on the 12th day of the preceding December.
Formerly, after the judgment became final by the adjournment of the court, jurisdiction over the case was lost, and with it the power of the court to sign the bills of exception. This rule was changed by statute approved December 31, 1903, which, so far as necessary to be quoted, is as follows:
“Any bill of exceptions may be tendered to the judge, and signed by him, either during-the term at which the opinion of the court is announced, to which- exception is taken, or in vacar tion, within thirty days after the, end of such term, or at such other time as the parties, by consent entered of record, may>. agree upon, and any bill of exceptions so tendered, and signed by the judge as aforesaid, either in term-time or vacation, shall be a part of the. record of the caseVa. Code, 1904, sec. 3385.
The plaintiff in error insists that the power to sign the bills of exception is not limited to the period of the vacation immediately following the term at which the final judgment was rendered, but it is by the terms of the statute extended to a period *785of thirty clays after the end of such term. This construction would eliminate from the statute entirely the words “in vacation” and make it read, “Any bill of exceptions may be tendered to the judge, and signed by him, either during the term or within thirty days after the end of such term,” etc.
If the Legislature had intended that the exceptant should have thirty days .after the adjournment of the term, at which the final judgment was rendered, in which to have his bills of exception signed, although the vacation following such term did not last for thirty days, its purpose could have been easily accomplished, as already seen, by omitting from the statute the words “in vacation.” Upon well settled principles, we are not at liberty to deal with the statute in the manner indicated. It is a familiar canon of construction that every part of an act must be^given effect if it be possible. A statute must be viewed in connection with the whole, so as to make all of its parts harmonize, if practicable, and give a sensible, intelligent effect to each. It is not to be presumed that the Legislature intended any part of a statute to be without meaning. On the contrary, the presumption is, as well on the ground of good faith as on the ground that the Legislature would not do a vain thing, that it intends its acts and every part of them to be valid and capable .of being carried into effect. Sutherland on Stat. Constr., ss. 325-331; Dwarris on Stat. Constr., pp. 188-189, 271; Fox v. Com'th., 16 Gratt. 1; Life Ins. Co. v. Cogbill, 30 Gratt. 72-81.
It is clear from the statute that when the term has ended at which the final judgment was rendered, without the bills of exception being signed, such bills cannot then be signed except in vacation. This is imperative. The language of the statute is, “either during the term at which the opinion of the court is announced, to which exception is taken, or in vacation, within thirty days after the end of such term.” The words “such term” clearly refer to the term at which the opinion was announced. Under the statute there are two limitations upon the time in *786wbicb tbe bills of exception can be signed: First, it must be in vacation; and, second, it must be not later than thirty days after tbe adjournment of tbe term at wbicb tbe opinion excepted to -was' announced. With most of our courts tbe vacations last longer than thirty days, and tbe purpose of tbe Legislature evidently was, where that was tbe case, to limit tbe time to thirty day’s; but in every case to limit tbe time in wbicb bills of exception could be signed to tbe vacation following tbe term at which tbe final judgment was rendered.
Tbe plaintiff in error seems to concede that tbe bills of exception can only be signed in vacation, after tbe adjournment of tbe term at wbicb tbe opinion excepted to was announced,' but contends that inasmuch as tbe signing in this case was within tbe thirty days limit tbe requirement of tbe statute is met, notwithstanding tbe fact that tbe signing was done during tbe vacation following tbe second term, wbicb began December 12, 1904.
' If this position were sound, tbe judge could, under the statute, notwithstanding tbe intervention of another term, sign tbe bill of exceptions during tbe vacation following such second term, or following any succeeding term, until thirty days bad elapsed. As said by tbe learned counsel for tbe defendant in error, tbe court, as in this case, would have jurisdiction to sign tbe bills of exception for tbe first four or five days after it adjourned, then lose that jurisdiction during tbe succeeding term, and then, by tbe adjournment of that term regain its jurisdiction, have tbe case again in its breast, with tbe power to sign bills of exception restored, for tbe next five or six days, then lose jurisdiction again when another term began,-and so on from term to term' until thirty days bad been accomplished. It can hardly be supposed that tbe Legislature intended such a result, or intended to suspend tbe benefits of tbe judgment thus indefinitely, while tbe judgment'debtor was dallying with tbe question whether or not be-would perfect bis bills of exception.
• We are of opinion that tbe statute gives tbe court power to *787retain the case for the purpose of signing bills of exception during the vacation immediately following the term at which the opinion excepted to was announced, and for thirty days after the adjournment of such term, if the vacation should last that long; but that the beginning of a new term, although within the thirty days, puts an end to the court’s jurisdiction for that purpose, and it cannot afterwards be resumed.
It follows from what has been said that the Corporation Court of the city of Newport News was without jurisdiction to sign the bills of exception in this case after entering upon the new term which began December 12, 1904. The bills of exception are, therefore, not properly a part of the record before us, and for this reason the writ of error must be dismissed as improvidently awarded.

Dismissed.